            Case 4:17-cv-01661-HSG Document 115 Filed 03/08/19 Page 1 of 2



 1   DAVID E. MASTAGNI (SBN 204244)
     davidm@mastagni.com
 2   ISAAC S. STEVENS (SBN 251245)
     istevens@mastagni.com
 3   IAN B. SANGSTER, ESQ. (SBN 287963)
     isangster@mastagni.com
 4   MASTAGNI HOLSTEDT, A.P.C.
     A Professional Corporation
 5   1912 “I” Street
     Sacramento, CA 95811
 6   Telephone: (916) 446-4692
     Facsimile: (916) 447-4614
 7
     Attorneys for Plaintiffs
 8   TIMOTHY ABOUDARA, JR., et al.

 9   ARTHUR A. HARTINGER (SBN 121521)
     ahartinger@publiclawgroup.com
10   LINDA M. ROSS (SBN 133874)
     lross@publiclawgroup.com
11   SPENCER J. WILSON (SBN 266938)
     swilson@publiclawgroup.com
12   RYAN McGINLEY-STEMPEL (SBN 296182)
     rmcginleystempel@publiclawgroup.com
13   RENNE PUBLIC LAW GROUP®
     350 Sansome Street, Suite 300
14   San Francisco, California 94104
     Telephone: (415) 848-7200
15   Facsimile: (415) 848-7230

16   Attorneys for Defendant
     CITY OF SANTA ROSA
17
                               IN THE UNITED STATES DISTRICT COURT
18
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
19
20   TIMOTHY ABOUDARA, JR. et al.                     Case No. 17-CV-01661-HSG

21         Plaintiffs,                                JOINT RESPONSE TO ORDER TO SHOW
                                                      CAUSE RE: PENDING MOTIONS FOR
22         v.                                         SUMMARY JUDGMENT (DKT. NO. 114)

23   CITY OF SANTA ROSA,

24         Defendant.

25

26

27

28

                                                   -1-
           JOINT RESPONSE TO ORDER TO SHOW CAUSE - Case No. 17-CV-01661-HSG
             Case 4:17-cv-01661-HSG Document 115 Filed 03/08/19 Page 2 of 2



 1          Plaintiffs, TIMOTHY ABOUDARA, JR., et al., and Defendant, CITY OF SANTA ROSA, by and

 2   through counsel of record, hereby notify this Court that the parties have no objection to terminating the

 3   pending cross-motions for summary judgment (Dkt. Nos. 53, 67) as moot, without prejudice to renewing

 4   such motions if the parties’ settlement is not approved. (Dkt. No. 114.)

 5

 6                                                        Respectfully Submitted:

 7    Dated: March 8, 2019                                      RENNE PUBLIC LAW GROUP®

 8
                                                                By: /s/Spencer J. Wilson
 9
                                                                    ARTHUR A. HARTINGER
10                                                                  SPENCER J. WILSON

11                                                              Attorneys for Defendant
                                                                CITY OF SANTA ROSA
12

13    Dated: March 8, 2019                                      MASTAGNI HOLSTEDT, A.P.C.
14

15                                                              By: /s/ Ian B Sangster
                                                                    DAVID E. MASTAGNI
16                                                                  IAN B. SANGSTER
17                                                              Attorneys for Plaintiffs
                                                                TIMOTHY ABOUDARA, JR. et al.
18

19
                             ATTESTATION PURSUANT TO LOCAL RULE 5-1
20
            Pursuant to N.D. Cal. Local Rule 5-1(i)(3), I attest that concurrence in the filing of this document
21
     has been obtained from each of the other signatories.
22

23    Dated: March 8, 2019                                      By: /s/ Ian B. Sangster
                                                                    IAN B. SANGSTER
24                                                                  Attorneys for Plaintiff
25

26

27

28

                                                          -2-
            JOINT RESPONSE TO ORDER TO SHOW CAUSE - Case No. 17-CV-01661-HSG
